DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 49-52, 54-55, 57-58, 60-63, and 65-69 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed June 28 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection under 35 U.S.C. 103 regarding claim 49, the examiner respectfully disagrees with certain arguments raised by the applicant. While a new ground(s) of rejection has been set forth for the amended independent claims 49, 55, 61, and 65, the examiner respectfully disagrees with certain arguments raised by the applicant. 

For example with respect to applicants arguments regarding the teachings of Kitaji (Of Record) on (Pg.’s 10-11) of the remarks, the applicant argues that Kitaji provides a handover threshold which is limited to application type. While Kitaji discloses the user device provides to the threshold management server an execution notification that includes an application type which suggests recognizing different applications of the user, Para [0055] of Kitaji discloses (Para [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711). Therefore the handover threshold received in the session notification response R1 (see Para’s [0058-0059]) which is in response to the session notification N1 (see Para [0055]) is determined based at least on a type of codec used for the bearer as claimed in independent claim 49 and similarly in independent claims 55, 61, and 65. The “voice codec” indicated by the application type to be used that complies with the ITU-T recommendations G.711, is a “type of codec” such as for example a G.711 voice codec that will be used for the bearer and indicated in the session notification N1 (see Para [0055]) so that a handover threshold can be determined with respect to such application type and its respective codec type information, (see Para’s [0056-0058]). Therefore Kitaji does disclose the claim limitation in claim 49 of “a handover threshold that is determined based at least in part on a type of codec for the bearer”. This is because as previously mentioned the application type indicates information such as the type of codec to be used for the bearer, (Kitaji, see Para [0055]). Therefore with broadest reasonable interpretation of the claim limitation in claim 49 of “a handover threshold that is determined based at least in part on a type of codec for the bearer” is disclosed in the teachings of Kitaji because the handover threshold is determined based on an application type and the respective codec type that is to be used for communication on the bearer (Kitaji, see Para’s [0055-0059]). 

In regards to the applicants argument that Kitaji only discloses a single voice codec G.711 because Kitaji clearly fails to recognize the need to configure the handover threshold based on the codec type, Kitaji still teaches a codec type such as voice codec G.711 that is to be used for the bearer with respect to the application type and therefore a handover threshold is configured “based on a type of codec for the bearer” as claimed in claim 49. While the disclosure of Kitaji only mentions a single voice codec G.711 for a respective application type, this does not mean that the other application types will not use a respective codec type. Therefore Kitaji does not fail to take into account a specific codec type as argued by the applicant because Kitaji discloses a “specific codec type” used for the bearer is indicated by the application type (see Para [0055]). Therefore the teachings of Kitaji are maintained for disclosing the claim limitation of “a handover threshold that is determined based at least in part on a type of codec for the bearer” as claimed in independent claims 49, 55, 61, and 65. 

In regards to the applicants arguments on (Pg. 14 of the remarks) regarding the teachings of Nakamura (Of Record), the applicant argues that Nakamura teaches away from claim 49 as Nakamura sets a handover threshold based on application type. However Nakamura suggests the handover threshold may be set based on a codec type (Nakamura, see Para’s [0018] i.e., a codec type indicating the type of codec & [0050] i.e., handover threshold may be determined based on codec).While Nakamura discloses the handover threshold is determined based on the application type, Nakamura further discloses the codec type is also considered when determining the handover threshold, (see Para’s [0018] & [0050]).  Nakamura further discloses that the handover threshold comprises a packet loss threshold (see Para’s [0047-0049] & [0056-0057]) and therefore discloses the claim limitation in claims 49, 55, 61, and 65 of “wherein the handover threshold comprises a packet loss threshold”. Therefore Nakamura does not teach away from claim 49 with respect to determining the handover threshold. For the reasons explained the teachings of Nakamura are maintained for disclosing the claim limitation of “wherein the handover threshold comprises a packet loss threshold” as claimed in independent claims 49, 55, 61, and 65. 

With respect to the remaining arguments raised by the applicant, a new ground(s) of rejection has been set forth for claims 49-52, 54-55, 57-58, 60-63, and 65-69. Therefore such arguments are considered moot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 49, 52, 54, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in further in view of Nakamura et al. US (2016/0212674), and further in view of McDiarmid et al. US (2017/0195932).


Regarding Claim 49, Baboescu an apparatus (see Fig. 2 & Fig. 10 i.e., base station 120) comprising: at least one processor (see Fig. 2 i.e., processor circuitry 240 & Para’s [0026-0028]); and at least one memory (see Fig. 2 i.e., memory 260 & Para’s [0026-0028]) including program code which when executed causes the apparatus (see Fig. 2 & Para [0028]) to at least: 

during creation or modification of a bearer, (see Para [0073] i.e., Upon establishment of a public data network (PDN) connection (i.e., “creation of a bearer”), the P-GW 1004 can use the Protocol Configuration Options (PCO) parameter of the NAS message to indicate to the mobile communication device(s) 140 whether the traffic carried on the underlying PDN connection is offloadable to the WLAN. In an embodiment, the “additional parameter list” in the PCO options field can be extended to include the transfer parameters, including the OPI threshold level, determined by the PCRF)

receive, from a management node (see Fig. 10 i.e., MME 1008), a message including a handover threshold (see Fig. 10 & Para’s [0072] i.e., Fig. 10 is a network diagram illustrating how the PCRF can provide threshold information to the mobile communication device(s) 140 using RAN rules…In Fig. 10, the PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”)…The PCRF sends this information to P-GW 1004, [0073] i.e., The P-GW 1004 sends the transfer parameter information towards the Mobility Management Entity (MME) 1008 via the signaling gateway (S-GW) 1006 using a NAS message…OPI threshold level (i.e., “handover threshold”), determined by the PCRF, & [0074] i.e., The MME 1008 has a signaling component that enables it to transmit data to the mobile communication device(s) 140 through the base station 120 (e.g., using NAS signaling). Once the MME 1008 transmits the transfer parameters (i.e., includes handover or OPI threshold level) to the base station 120 (i.e., handover or OPI threshold level received by the base station 120), the base station 120 determines which mobile communication(s) 140 should be sent RAN rules and sets the RAN rules parameters. The base station 120 then sends the RAN rules including transfer parameters information to the mobile communication device(s) 140). 

wherein the apparatus comprises, or is comprised in, a base station, (see Fig. 2 & Fig. 10 i.e., base station 120 & Para’s [0026] & [0072-0074] i.e., base station 120)

wherein the handover threshold is determined by a policy and charging rules function node, (see Fig. 10 i.e., PCRF node 1002 & Para’s [0072] i.e., The PCRF 1002 determines transfer parameter information, including the internal OPI threshold level & [0073] i.e., OPI threshold level determined by the PCRF) 

While Baboescu discloses a handover threshold determined by the PCRF and forwarded to the base station via the MME (i.e., “management node”) for offloading UE traffic (i.e., “handover”) to a WLAN communication network, (see Fig. 10 & Para’s [0037-0038] i.e., offloading & [0071-0074] i.e., offloading thresholds can come from the PCRF in a server of a network and can be transmitted to the mobile communication device(s) 140…OPI threshold level determined by PCRF 1002 and forwarded to base station 120 via MME 1008), Baboescu does not disclose the claim features of the handover threshold that is determined is based at least in part on a type of codec for the bearer, wherein in the codec is used to encode a voice call or a media call and information of the type codec is obtained during the creation or modification of the bearer. However the claim feature would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a handover threshold (see Fig.’s 6-7 i.e., handover threshold “TH”) that is determined based at least in part on a type of codec for the bearer, (see Fig.’s 6-7 &  Para’s [0050], [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer), [0056-0057] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1, [0059], [0081-0082], & [0110-0118]).  

wherein in the codec is used to encode a voice call or a media call (see Para’s [0055] i.e., voice codec, & [0075] i.e., RTP packet containing voice data encoded by a voice codec)

and information of the type codec is obtained during the creation or modification of the bearer (see Fig. 11 i.e., session notification N1 in S130 which includes information of type codec is during call setup (i.e., “creation of bearer”) & Para’s [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer, [0056] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1 & [0110-0118]).

(Kitaji suggests an apparatus such as a base station receives the handover threshold (see Fig. 1 & Fig. 11 i.e., Session Notification Response S160 & Para’s [0050-0056] i.e., session notification response R1 received from MN 100 via base station includes the handover threshold) which is used for executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the handover threshold (see Para’s [0067] & [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold determined in Baboescu to be implemented as a handover threshold that is determined based at least in part on a type of codec used for the bearer such as the handover threshold determined in Kitaji who discloses the handover threshold determined based at least in part on a type of codec used for the bearer is received in a message at the base station because the motivation lies in Kitaji for properly executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the determined handover threshold for achieving successful handover. 


The combination of Baboescu in view of Kitaji does not disclose the claim feature of and wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674)

Nakamura discloses wherein a handover threshold that is determined based at least in part on a type of codec used for the bearer (see Para’s [0018] i.e., codec includes a codec type & [0050] i.e., handover threshold is changed based on a codec of the received signal received by the terminal PS via the wireless packet communication)

comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

Nakamura further discloses wherein the codec is used to encode a voice call or a media call (see Para’s [0018] i.e., a codec type indicating the type of codec used in encoding and decoding a signal transmitted/received between the terminal PS and the base station BS via the wireless packet communication, [0030-0033] i.e., VoIP call & [0041] i.e., voice call)

(Nakamura suggests the handover threshold is changed based on the codec used in the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold disclosed in the teachings Baboescu in view of Kitaji to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold that is determined based at least in part on a type of codec used for the bearer comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application and codec type being used for the wireless communication.   

The combination of teachings Baboescu in view of Kitaji, and further in view of Nakamura does not disclose the claim features of receive, from a user equipment, a measurement report providing an indication of a condition of the bearer, and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer; and in response to the measurement report and/or the measurement providing the indication of the condition of the bearer, determine, based at least on the condition of the bearer exceeding the handover threshold, whether to initiate a handover. However the claim features would be rendered obvious in view of McDiarmid et al. US (2017/0195932).

McDiarmid discloses a handover threshold that is determined based at least in part on a type of codec used for the bearer (see Fig. 1 i.e., Codec specific thresholds 1…N & Para’s [0009-0017] i.e., codec-specific thresholds are configured and used for triggering handover for the UE based on the codec used by the UE for the communication session & [0024-0027]). 

receive, from a user equipment, a measurement report providing an indication of a condition of the bearer, (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102) and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer;
 
and in response to the measurement report and/or the measurement providing the indication of the condition of the bearer, (see Fig. 6, step 610 Para’s [0033], [0046], & [0076-0077])

determine, based at least on the condition of the bearer exceeding the handover threshold (see Para’s [0020], [0031-0032], [0044], & [0054]), whether to initiate a handover (see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Baboescu in view of Kitaji, and further in view of Nakamura to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station determines whether to initiate a handover for a mobile device in response to a received measurement report as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement for the handover procedure which is triggered for the mobile device based on a codec-specific threshold. 

Regarding Claim 52, the combination of  Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, wherein the apparatus is further configured to at least adjust the received handover threshold to take into account characteristics of a radio interface in use by the user equipment.  (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).   

Regarding Claim 54, the combination of  Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, wherein the handover threshold is received via at least one of a bearer setup request message or a bearer modify request message. (Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1) 

Regarding Claim 69, the combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, wherein the base station comprises, or is comprised in, an evolved node B base station, (Baboescu, see Fig. 10 i.e., base station 120 in E-UTRA & McDiarmid, see Para’s [0019] & [0061]).   

4.	Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in further in view of Nakamura et al. US (2016/0212674), and further in view of McDiarmid et al. US (2017/0195932) as applied to claim 49 above, and further in view of Vander Mey et al. US (2016/0165058).

Regarding Claim 50, the combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, including wherein the handover threshold is determined such that the packet loss rate of the handover threshold is set based at least on the robustness to packet losses corresponding to the type of application used and a corresponding codec type (Nakamura, see Para’s [0018] i.e., codec type is determined for the codec, [0047-0049] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least either…an allowable packet loss rate (“robustness”) corresponding to the wireless communication application indicated by the application type, & [0050] i.e., handover threshold is determined based on the codec used for the communication), however the combination of the references does not disclose the robustness to packet losses corresponding to the type of codec. However the claim feature would be rendered obvious in view of Vander Mey et al. US (2016/0165058).

Vander Mey discloses the robustness to packet losses corresponding to different types of codec are different (see Para [0097] i.e., For example, a video codec C1 may be less sensitive (i.e., “robustness”) to packet loss than another video codec C2…Thus, if the measured packet error loss of the network goes above a predetermined threshold, then the method 1300 may decide to switch from the currently being used video codec C2 to the more robust video codec C1).

(Vander Mey suggests that the method may decide to switch from the currently being used video codec C2 to the more robust video codec C1 when packet loss rate exceeds a pre-determined threshold (see Para [0097])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold that is determined such that the packet loss rate of the handover threshold is set based at least on the robustness to packet losses corresponding to the type of application and a corresponding codec as disclosed in Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid to be determined based on the robustness to packet losses corresponding to the type of codec based on the teachings of Vander Mey who discloses the robustness to packet losses corresponding to different types of codec are different because the motivation lies in Vander Mey for selecting a more robust video codec when there is a high packet loss rate in the network system.   

5.	Claims 51, 55, 57-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in further in view of Nakamura et al. US (2016/0212674), further in view of McDiarmid et al. US (2017/0195932) as applied to claim 49 above, and further in view of Pawar et al. USP (9,860,766). 

Regarding Claim 51, the combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, including wherein the handover threshold is derived from codec negotiation information within a session initiation protocol,  (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028-0031], [0035] i.e., codec-specific thresholds specific to the codec used in an ongoing communication session, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services), but does not disclose session description protocol information within the session initiation protocol. However the claim feature would be rendered obvious in view of Pawar et al. USP (9,860,766).

Pawar discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call (see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

(Pawar suggests the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call (see Col. 7 lines 27-41)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold which is derived from codec negotiation information within a session initiation protocol as disclosed in Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid to be negotiated from session description protocol information within the session initiation protocol as disclosed in Pawar who discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call because the motivation lies in Pawar that the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call.

Regarding Claim 55, Baboescu a method comprising: during creation or modification of a bearer, (see Para [0073] i.e., Upon establishment of a public data network (PDN) connection (i.e., “creation of a bearer”), the P-GW 1004 can use the Protocol Configuration Options (PCO) parameter of the NAS message to indicate to the mobile communication device(s) 140 whether the traffic carried on the underlying PDN connection is offloadable to the WLAN. In an embodiment, the “additional parameter list” in the PCO options field can be extended to include the transfer parameters, including the OPI threshold level, determined by the PCRF)

receiving, at a base station (see Fig. 10 i.e., base station 120) and from a management node (see Fig. 10 i.e., MME 1008), a message including a handover threshold (see Fig. 10 & Para’s [0072] i.e., Fig. 10 is a network diagram illustrating how the PCRF can provide threshold information to the mobile communication device(s) 140 using RAN rules…In Fig. 10, the PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”)…The PCRF sends this information to P-GW 1004, [0073] i.e., The P-GW 1004 sends the transfer parameter information towards the Mobility Management Entity (MME) 1008 via the signaling gateway (S-GW) 1006 using a NAS message…OPI threshold level (i.e., “handover threshold”), determined by the PCRF, & [0074] i.e., The MME 1008 has a signaling component that enables it to transmit data to the mobile communication device(s) 140 through the base station 120 (e.g., using NAS signaling). Once the MME 1008 transmits the transfer parameters (i.e., includes handover or OPI threshold level) to the base station 120 (i.e., handover or OPI threshold level received by the base station 120), the base station 120 determines which mobile communication(s) 140 should be sent RAN rules and sets the RAN rules parameters. The base station 120 then sends the RAN rules including transfer parameters information to the mobile communication device(s) 140). 

wherein the handover threshold is determined by a policy and charging rules function node, (see Fig. 10 i.e., PCRF node 1002 & Para’s [0072] i.e., The PCRF 1002 determines transfer parameter information, including the internal OPI threshold level & [0073] i.e., OPI threshold level determined by the PCRF) 

While Baboescu discloses a handover threshold determined by the PCRF and forwarded to the base station via the MME (i.e., “management node”) for offloading UE traffic (i.e., “handover”) to a WLAN communication network, (see Fig. 10 & Para’s [0037-0038] i.e., offloading & [0071-0074] i.e., offloading thresholds can come from the PCRF in a server of a network and can be transmitted to the mobile communication device(s) 140…OPI threshold level determined by PCRF 1002 and forwarded to base station 120 via MME 1008), Baboescu does not disclose the claim features of the handover threshold that is determined is based at least in part on a type of codec for the bearer, wherein in the codec is used to encode a voice call or a media call and information of the type codec is obtained during the creation or modification of the bearer. However the claim feature would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a handover threshold (see Fig.’s 6-7 i.e., handover threshold “TH”) that is determined based at least in part on a type of codec for the bearer, (see Fig.’s 6-7 &  Para’s [0050], [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer), [0056-0057] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1, [0059], [0081-0082], & [0110-0118]).  

wherein in the codec is used to encode a voice call or a media call (see Para’s [0055] i.e., voice codec, & [0075] i.e., RTP packet containing voice data encoded by a voice codec)

and information of the type codec is obtained during the creation or modification of the bearer (see Fig. 11 i.e., session notification N1 in S130 which includes information of type codec is during call setup (i.e., “creation of bearer”) & Para’s [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer, [0056] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1 & [0110-0118]).

(Kitaji suggests an apparatus such as a base station receives the handover threshold (see Fig. 1 & Fig. 11 i.e., Session Notification Response S160 & Para’s [0050-0056] i.e., session notification response R1 received from MN 100 via base station includes the handover threshold) which is used for executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the handover threshold (see Para’s [0067] & [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold determined in Baboescu to be implemented as a handover threshold that is determined based at least in part on a type of codec used for the bearer such as the handover threshold determined in Kitaji who discloses the handover threshold determined based at least in part on a type of codec used for the bearer is received in a message at the base station because the motivation lies in Kitaji for properly executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the determined handover threshold for achieving successful handover. 

The combination of Baboescu in view of Kitaji does not disclose the claim feature of and wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674)

Nakamura discloses wherein a handover threshold that is determined based at least in part on a type of codec used for the bearer (see Para’s [0018] i.e., codec includes a codec type & [0050] i.e., handover threshold is changed based on a codec of the received signal received by the terminal PS via the wireless packet communication)

comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

Nakamura further discloses wherein the codec is used to encode a voice call or a media call (see Para’s [0018] i.e., a codec type indicating the type of codec used in encoding and decoding a signal transmitted/received between the terminal PS and the base station BS via the wireless packet communication, [0030-0033] i.e., VoIP call & [0041] i.e., voice call)

(Nakamura suggests the handover threshold is changed based on the codec used in the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold disclosed in the teachings Baboescu in view of Kitaji to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold that is determined based at least in part on a type of codec used for the bearer comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application and codec type being used for the wireless communication.   

The combination of teachings Baboescu in view of Kitaji, and further in view of Nakamura does not disclose the claim features of receive, from a user equipment, a measurement report providing an indication of a condition of the bearer, and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer; and in response to the measurement report and/or the measurement providing the indication of the condition of the bearer, determine, based at least on the condition of the bearer exceeding the handover threshold, whether to initiate a handover. However the claim features would be rendered obvious in view of McDiarmid et al. US (2017/0195932).

McDiarmid discloses a handover threshold that is determined based at least in part on a type of codec used for the bearer (see Fig. 1 i.e., Codec specific thresholds 1…N & Para’s [0009-0017] i.e., codec-specific thresholds are configured and used for triggering handover for the UE based on the codec used by the UE for the communication session & [0024-0027]). 

receive, from a user equipment, a measurement report providing an indication of a condition of the bearer, (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102) and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer;
 
and in response to the measurement report and/or the measurement providing the indication of the condition of the bearer, (see Fig. 6, step 610 Para’s [0033], [0046], & [0076-0077])

determine, based at least on the condition of the bearer exceeding the handover threshold (see Para’s [0020], [0031-0032], [0044], & [0054]), whether to initiate a handover (see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Baboescu in view of Kitaji, and further in view of Nakamura to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station determines whether to initiate a handover for a mobile device in response to a received measurement report as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement for the handover procedure which is triggered for the mobile device based on a codec-specific threshold. 

The combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the handover threshold is determined from codec negotiation information within a session initiation protocol,  (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028-0031], [0035] i.e., codec-specific thresholds specific to the codec used in an ongoing communication session, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services), The combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid does not disclose information obtained from a session description protocol. However the claim feature would be rendered obvious in view of Pawar et al. USP (9,860,766).

Pawar discloses information obtained from a session description protocol within a session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call (see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

(Pawar suggests the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call (see Col. 7 lines 27-41)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold which is determined from codec negotiation information within a session initiation protocol as disclosed in Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid to be negotiated based on at least information obtained from a session description protocol as disclosed in Pawar who discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call because the motivation lies in Pawar that the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call.

Regarding Claim 57, the combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid discloses the apparatus of claim 49, including wherein the handover threshold is derived from codec negotiation information within a session initiation protocol, (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028-0031], [0035] i.e., codec-specific thresholds specific to the codec used in an ongoing communication session, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services), but does not disclose session description protocol information within the session initiation protocol. However the claim feature would be rendered obvious in view of Pawar et al. USP (9,860,766).

Pawar discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call (see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

(Pawar suggests the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call (see Col. 7 lines 27-41)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold which is derived from codec negotiation information within a session initiation protocol as disclosed in Baboescu in view of Kitaji, further in view of Nakamura, and further in view of McDiarmid to be negotiated from session description protocol information within the session initiation protocol as disclosed in Pawar who discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call because the motivation lies in Pawar that the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call.

Regarding Claim 58, the combination of  Baboescu in view of Kitaji, further in view of Nakamura, further in view of McDiarmid, and further in view of Pawar discloses the method of claim 55, wherein the apparatus is further configured to at least adjust the received handover threshold to take into account characteristics of a radio interface in use by the user equipment.  (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).  

Regarding Claim 60, the combination of Baboescu in view of Kitaji, further in view of Nakamura, further in view of McDiarmid, and further in view of Pawar discloses the method of claim 55, wherein the handover threshold is received via at least one of a bearer setup request message or a bearer modify request message. (Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1) 


6.	Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in view of Nakamura et al. US (2016/0212674), and further in view of Al-Shalash et al. US (2010/0318670).

Regarding Claim 61,  Baboescu discloses an apparatus (see Fig. 10 i.e., PCRF 1002) comprising: at least one processor (see Fig. 10 i.e., PCRF 1002  includes a processor & Para [0082]); and at least one memory (see Para [0082]) including program code which when executed causes the apparatus (see Para [0082]) to at least:
 
wherein the apparatus comprises or is comprised in a policy and charging rules function node; (see Fig. 10 i.e., PCRF 1002 & Para’s [0071-0074])

determine a handover threshold (see Fig. 10 i.e., PCRF node 1002 & Para’s [0072] i.e., The PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”) & [0073] i.e., OPI threshold level (i.e., “handover threshold”) determined by the PCRF) 

and send, towards a mobility management entity (see Fig. 10 i.e., MME 1008), the determined handover threshold (see Fig. 10 & Para’s [0072] i.e., Fig. 10 is a network diagram illustrating how the PCRF can provide threshold information to the mobile communication device(s) 140 using RAN rules…In Fig. 10, the PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”)…The PCRF sends this information to P-GW 1004, [0073] i.e., The P-GW 1004 sends the transfer parameter information towards the Mobility Management Entity (MME) 1008 via the signaling gateway (S-GW) 1006 using a NAS message…OPI threshold level (i.e., “handover threshold”), determined by the PCRF, & [0074] i.e., The MME 1008 has a signaling component that enables it to transmit data to the mobile communication device(s) 140 through the base station 120 (e.g., using NAS signaling). Once the MME 1008 transmits the transfer parameters (i.e., includes handover or OPI threshold level) to the base station 120 (i.e., handover or OPI threshold level received by the base station 120), the base station 120 determines which mobile communication(s) 140 should be sent RAN rules and sets the RAN rules parameters. The base station 120 then sends the RAN rules including transfer parameters information to the mobile communication device(s) 140). 

While Baboescu discloses a handover threshold determined by the PCRF and forwarded to the base station via the MME (i.e., “management node”) for offloading UE traffic (i.e., “handover”) to a WLAN communication network, (see Fig. 10 & Para’s [0037-0038] i.e., offloading & [0071-0074] i.e., offloading thresholds can come from the PCRF in a server of a network and can be transmitted to the mobile communication device(s) 140…OPI threshold level determined by PCRF 1002 and forwarded to base station 120 via MME 1008), Baboescu does not disclose the claim features of the handover threshold that is determined is based at least in part on a codec being used for the bearer, wherein in the codec is used to encode a voice call or a media call. However the claim feature would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a handover threshold (see Fig.’s 6-7 i.e., handover threshold “TH”) that is determined based at least in part on a codec being used for the bearer, (see Fig.’s 6-7 &  Para’s [0050], [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer), [0056-0057] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1, [0059], [0081-0082], & [0110-0118]).  

wherein in the codec is used to encode a voice call or a media call (see Para’s [0055] i.e., voice codec, & [0075] i.e., RTP packet containing voice data encoded by a voice codec)

(Kitaji suggests an apparatus such as a base station receives the handover threshold (see Fig. 1 & Fig. 11 i.e., Session Notification Response S160 & Para’s [0050-0056] i.e., session notification response R1 received from MN 100 via base station includes the handover threshold) which is used for executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the handover threshold (see Para’s [0067] & [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold determined in Baboescu to be implemented as a handover threshold that is determined based at least in part on a type of codec used for the bearer such as the handover threshold determined in Kitaji who discloses the handover threshold determined based at least in part on a type of codec used for the bearer is received in a message at the base station because the motivation lies in Kitaji for properly executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the determined handover threshold for achieving successful handover. 

The combination of Baboescu in view of Kitaji does not disclose the claim feature of wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674)

Nakamura discloses wherein a handover threshold that is determined based at least in part on a codec used for the bearer (see Para’s [0018] i.e., codec includes a codec type & [0050] i.e., handover threshold is changed based on a codec of the received signal received by the terminal PS via the wireless packet communication)

comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

Nakamura further discloses wherein the codec is used to encode a voice call or a media call (see Para’s [0018] i.e., a codec type indicating the type of codec used in encoding and decoding a signal transmitted/received between the terminal PS and the base station BS via the wireless packet communication, [0030-0033] i.e., VoIP call & [0041] i.e., voice call)

(Nakamura suggests the handover threshold is changed based on the codec used in the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold disclosed in the teachings Baboescu in view of Kitaji to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold that is determined based at least in part on a codec used for the bearer comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application and codec type being used for the wireless communication.
   
The combination of Baboescu in view of Kitaji, and further in view of Nakamura does not  disclose the claim feature of receiving a message requesting a creation and/or a modification of a bearer. However the claim feature would be rendered obvious in view of Al-Shalash et al. US (2010/0318670). 

Al-Shalash discloses an apparatus such as a PCRF receiving a message requesting a creation of a bearer (see Fig. 2 i.e., step 305 & Para [0042] i.e., Operations 200 may begin with the PCRF receiving a service authorization request (block 205). The service authorization request may include a specific codec rate. The PCRF may then request a bearer setup with the specific codec rate for the bearer (block 210)).  

(Al-Shalash suggests the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date for the PCRF which performs creation of a bearer as disclosed in Baboescu in view of Kitaji, and further in view of Nakamura to receive a message requesting creation of a bearer such as the service authorization request received at the PCRF as disclosed in Al-Shalash because the motivation lies in Al-Shalash that the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements.

Regarding Claim 63, the combination of Baboescu in view of Kitaji, further in view of Nakamura, and further in view of Al-Shalash discloses the apparatus of claim 61, wherein the handover threshold is determined based at least in part on whether redundancy is being used for the bearer, (Kitaji, see Para’s [0118] i.e., the MN 100 executes switching of a communication path (i.e., redundancy for the bearer) with the CN 200 & [0119-0122] i.e., handover threshold TH determined). 

7.	   Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in further in view of Nakamura et al. US (2016/0212674), and further in view of Al-Shalash et al. US (2010/0318670), as applied to claim 61 above, further in view of McDiarmid et al. US (2017/0195932), and further in view of Pawar et al. USP (9,860,766). 

Regarding Claim 62,  the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, and further in view of Al-Shalash discloses the apparatus of claim 61, but does not disclose the claim feature of wherein the apparatus is further configured to at least derive the handover threshold within a session initiation protocol. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).

McDiarmid discloses wherein the handover threshold is derived from codec negotiation information within a session initiation protocol, (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028-0031], [0035] i.e., codec-specific thresholds specific to the codec used in an ongoing communication session, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold derived as disclosed in Baboescu in view of Kitaji, further in further in view of Nakamura, and further in view of Al-Shalash to derived from codec negotiation information within a session initiation protocol as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement for the handover procedure which is triggered for the mobile device based on a codec-specific threshold. 

The combination of Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Al-Shalash, and further in view of McDiarmid does not disclose session description protocol information within the session initiation protocol. However the claim feature would be rendered obvious in view of Pawar et al. USP (9,860,766).

Pawar discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call (see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

(Pawar suggests the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call (see Col. 7 lines 27-41)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold which is derived from codec negotiation information within a session initiation protocol as disclosed in Baboescu in view of Kitaji, further in view of Nakamura, further in view of Al-Shalash, and further in view of McDiarmid to be negotiated from session description protocol information within the session initiation protocol as disclosed in Pawar who discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call because the motivation lies in Pawar that the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call.

8.	Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. US (2015/0304922) in view of Kitaji US (2010/0173632), further in view of Nakamura et al. US (2016/0212674), further in view of Vander Mey et al. US (2016/0165058), further in view of Pawar et al. USP (9,860,766), and further in view of Al-Shalash et al. US (2010/0318670).

Regarding Claim 65, Baboescu discloses a method comprising: a policy and charging rules function node (see Fig. 10 i.e., PCRF 1002 & Para’s [0071-0074])
 
determining, by the policy and charging rules function node (see Fig. 10 i.e., PCRF 1002), a handover threshold (see Fig. 10 i.e., PCRF node 1002 & Para’s [0072] i.e., The PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”) & [0073] i.e., OPI threshold level (i.e., “handover threshold”) determined by the PCRF) 

and sending, by the policy and charging rules function node (see Fig. 10 i.e., PCRF 1002) to a base station (see Fig. 10 i.e., base station 120), the determined handover threshold towards a mobility management entity (see Fig. 10 i.e., MME 1008), (see Fig. 10 & Para’s [0072] i.e., Fig. 10 is a network diagram illustrating how the PCRF can provide threshold information to the mobile communication device(s) 140 using RAN rules…In Fig. 10, the PCRF 1002 determines transfer parameter information, including the internal OPI threshold level (i.e., “handover threshold”)…The PCRF sends this information to P-GW 1004, [0073] i.e., The P-GW 1004 sends the transfer parameter information towards the Mobility Management Entity (MME) 1008 via the signaling gateway (S-GW) 1006 using a NAS message…OPI threshold level (i.e., “handover threshold”), determined by the PCRF, & [0074] i.e., The MME 1008 has a signaling component that enables it to transmit data to the mobile communication device(s) 140 through the base station 120 (e.g., using NAS signaling). Once the MME 1008 transmits the transfer parameters (i.e., includes handover or OPI threshold level) to the base station 120 (i.e., handover or OPI threshold level received by the base station 120), the base station 120 determines which mobile communication(s) 140 should be sent RAN rules and sets the RAN rules parameters. The base station 120 then sends the RAN rules including transfer parameters information to the mobile communication device(s) 140). 

While Baboescu discloses a handover threshold determined by the PCRF and forwarded to the base station via the MME (i.e., “management node”) for offloading UE traffic (i.e., “handover”) to a WLAN communication network, (see Fig. 10 & Para’s [0037-0038] i.e., offloading & [0071-0074] i.e., offloading thresholds can come from the PCRF in a server of a network and can be transmitted to the mobile communication device(s) 140…OPI threshold level determined by PCRF 1002 and forwarded to base station 120 via MME 1008), Baboescu does not disclose the claim features of the handover threshold that is determined is based at least in part on a codec being used for the bearer. However the claim feature would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a handover threshold (see Fig.’s 6-7 i.e., handover threshold “TH”) that is determined based at least in part on a codec being used for the bearer, (see Fig.’s 6-7 &  Para’s [0050], [0054-0055] i.e., session notification N1 includes a field indicating the type of application executed in the MN 100…Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711 (i.e., G.711 voice codec is a type of codec used for the bearer), [0056-0057] i.e., session notification response R1 received which includes handover threshold TH specific to type of codec used for the bearer indicated in session notification N1, [0059], [0081-0082], & [0110-0118]).  

(Kitaji suggests an apparatus such as a base station receives the handover threshold (see Fig. 1 & Fig. 11 i.e., Session Notification Response S160 & Para’s [0050-0056] i.e., session notification response R1 received from MN 100 via base station includes the handover threshold) which is used for executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the handover threshold (see Para’s [0067] & [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold determined in Baboescu to be implemented as a handover threshold that is determined based at least in part on a codec being used for the bearer such as the handover threshold determined in Kitaji who discloses the handover threshold determined based at least in part on a codec used for the bearer is received in a message at the base station because the motivation lies in Kitaji for properly executing handover of the MN 100 to a different base station when communication conditions deteriorate in accordance with the determined handover threshold for achieving successful handover. 

The combination of Baboescu in view of Kitaji does not disclose the claim feature of wherein the handover threshold comprises a packet loss threshold and wherein the handover threshold is determined such that the packet loss rate of the handover threshold is set based at least on the robustness to packet losses. However the claim features would be rendered obvious in view of Nakamura et al. US (2016/0212674)

Nakamura discloses wherein a handover threshold that is determined based at least in part on a codec used for the bearer (see Para’s [0018] i.e., codec includes a codec type & [0050] i.e., handover threshold is changed based on a codec of the received signal received by the terminal PS via the wireless packet communication)

comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

wherein the handover threshold is determined such that the packet loss rate of the handover threshold is set based at least on the robustness to packet losses corresponding to the type of application used and a corresponding codec type (Nakamura, see Para’s [0018] i.e., codec type is determined for the codec, [0047-0049] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least either…an allowable packet loss rate (“robustness”) corresponding to the wireless communication application indicated by the application type, & [0050] i.e., handover threshold is determined based on the codec used for the communication).

(Nakamura suggests the handover threshold is changed based on the codec used in the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold disclosed in the teachings Baboescu in view of Kitaji to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold that is determined based at least in part on a codec used for the bearer comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application and codec type being used for the wireless communication.

The combination of Baboescu in view of Kitaji, and further in view of Nakamura does not disclose the robustness to packet losses corresponding to the type of codec. However the claim feature would be rendered obvious in view of Vander Mey et al. US (2016/0165058).

Vander Mey discloses the robustness to packet losses corresponding to different types of codec are different (see Para [0097] i.e., For example, a video codec C1 may be less sensitive (i.e., “robustness”) to packet loss than another video codec C2…Thus, if the measured packet error loss of the network goes above a predetermined threshold, then the method 1300 may decide to switch from the currently being used video codec C2 to the more robust video codec C1).

(Vander Mey suggests that the method may decide to switch from the currently being used video codec C2 to the more robust video codec C1 when packet loss rate exceeds a pre-determined threshold (see Para [0097])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold that is determined such that the packet loss rate of the handover threshold is set based at least on the robustness to packet losses corresponding to the type of application and a corresponding codec as disclosed in Baboescu in view of Kitaji, further in view of Nakamura to be determined based on the robustness to packet losses corresponding to the type of codec based on the teachings of Vander Mey who discloses the robustness to packet losses corresponding to different types of codec are different because the motivation lies in Vander Mey for selecting a more robust video codec when there is a high packet loss rate in the network system.   

While the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, and further in view of Vander Mey discloses the handover threshold is determined based on at least codec information (Kitaji, see Fig.’s 6-7 & Para’s [0050], [0054-0057], [0059], [0081-0082], & [0110-0118]), the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, and further in view of Vander Mey does not disclose the codec information is determined based on at least information obtained from a session initiation protocol. However the claim feature would be rendered obvious in view of Pawar et al. USP (9,860,766).

Pawar discloses session description protocol information within the session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call (see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

(Pawar suggests the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call (see Col. 7 lines 27-41)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the handover threshold which is determined based on codec information as disclosed in Baboescu in view of Kitaji, further in further in view of Nakamura, and further in view of Vander Mey to be determined based on codec information obtained from session description protocol as disclosed in Pawar who discloses session description protocol information within a session initiation protocol is used in order to negotiate and agree on use of a particular codec for the call because the motivation lies in Pawar that the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call in order to establish a high-QoS bearer for the UE with guaranteed bit rate for carrying the voice call traffic of the call.

The combination of Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Vander Mey, and further in view of Pawar does not  disclose the claim feature of receiving a message requesting a creation and/or a modification of a bearer. However the claim feature would be rendered obvious in view of Al-Shalash et al. US (2010/0318670). 

Al-Shalash discloses an apparatus such as a PCRF receiving a message requesting a creation of a bearer (see Fig. 2 i.e., step 305 & Para [0042] i.e., Operations 200 may begin with the PCRF receiving a service authorization request (block 205). The service authorization request may include a specific codec rate. The PCRF may then request a bearer setup with the specific codec rate for the bearer (block 210)).  
(Al-Shalash suggests the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date for the PCRF which performs creation of a bearer as disclosed in Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Vander Mey, and further in view of Pawar to receive a message requesting creation of a bearer such as the service authorization request received at the PCRF as disclosed in Al-Shalash because the motivation lies in Al-Shalash that the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements.

Regarding Claim 66,  the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Vander Mey, further in view of Pawar, and further in view of Al-Shalash discloses the method of claim 65 further comprising: deriving the handover threshold from session description protocol information within a session initiation protocol, (Pawar, see Col. 7 lines 27-41 i.e., In practice, to facilitate voice call communication between UE 36 and remote telephone 50 via IMS 46, the UE may engage in voice call setup signaling, such as SIP signaling, with IMS 46, to set up a voice call leg such as a RTP session, between the UE and the IMS. In doing so, the UE and IMS may use Session Description Protocol (SDP) fields of the SIP signaling to negotiate and agree with each other on use of a particular voice codec for the call).  

Regarding Claim 67, the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Vander Mey, further in view of Pawar, and further in view of Al-Shalash discloses the method of claim 65, wherein the handover threshold is determined based at least in part on whether redundancy is being used for the bearer, (Kitaji, see Para’s [0118] i.e., the MN 100 executes switching of a communication path (i.e., redundancy for the bearer) with the CN 200 & [0119-0122] i.e., handover threshold TH determined) and/or based on the codec being used (Kitaji, see Para’s [0054-0057]).

Regarding Claim 68,  the combination of Baboescu in view of Kitaji, further in further in view of Nakamura, further in view of Vander Mey, further in view of Pawar, and further in view of Al-Shalash discloses the method of claim 65, wherein the handover threshold comprises a radio signal strength threshold, a quality threshold, and/or a packet loss threshold, (Kitaji, see Para’s [0051]& [0066-0067] & [0117] i.e., RSSI on the basis of the handover threshold TH).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461